DETAILED ACTION
Election/Restrictions
Claims 1-15 and 22-25 are allowable. The restriction requirement between Inventions and Species, as set forth in the Office action mailed on October 8, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the Restriction between the corresponding process and apparatus, as well as the Election of Species, have been withdrawn.  Claims 6-15, directed to a sleeve insertion assembly and a corresponding method of use, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for the following examiner’s amendment was given in an interview with Jeremy Harrison on February 23, 2022.  The application has been amended as follows:
In claim 1, lines 5-6 have been replaced with -a blade guard receivable within the sleeve and having a cylindrical body that provides an open proximal end, a closed distal end, and an interior extending therebetween,-.
In claim 9, line 7 has been replaced with -inserting jaw members of the end effector into an interior of the blade guard via an open proximal end of the blade guard, the blade guard having a closed distal end opposite the open end;-.
In claim 12, lines 5-6, “a surgical tool” has been replaced with -the surgical tool-.
In claim 13, line 2, “the proximal end” has been replaced with -a proximal end-.
In claim 13, line 9, “a surgical tool” has been replaced with -the surgical tool-.
Claim 21 has been cancelled.
Claim 22 has been amended to depend from claim 1.

Allowable Subject Matter
Claims 1-15 and 22-25 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “a sleeve insertion assembly, comprising: a sleeve inserter defining an inner chamber and having a distal end and a proximal end opposite the distal end; a sleeve receivable within the inner chamber; and a blade guard receivable within the sleeve and having a cylindrical body that provides an open proximal end, a closed 
The most pertinent prior art references of record are U.S. 2014/0005474 and U.S. 2012/0010611, which both teach a similar system (and corresponding procedure) comprising some of the claimed limitations.  However, these references both fail to explicitly disclose the specifically-claimed “sleeve inserter” and “blade guard,” especially in view of their specifically-claimed relationship with each other, with a sleeve, and with an end effector for use therewith (i.e., the corresponding method for using this system).  No other pertinent prior art references were found that would adequately overcome the deficiencies of these references.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto. 
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794